Order granting motion to declare the petition of Edward W. Wright and May E. Borjes, candidates for the position of State committeeman and State committeewoman, and candidates for county committee appearing on petitions of the Republican party in the fifth Assembly district, Kings county, to be null and void and insufficient to entitle their names to be placed on the official ballots for the primary election to be held on April 2, 1936, reversed on the law and the facts and matte .remitted to the Special Term to take proof. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.